DECISION
On September 3, 2015, for violation of the conditions of a deferred imposition of sentence, the Defendant was sentenced to a commitment to the Department of Corrections for ten (10) years, with five (5) of those years suspended, for the offense of Count I: Theft, a Felony, in violation of §45-6-301(1)(b), MCA. The Court recommended the Defendant attend and complete the Boot Camp program.
On February 5, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by video conferencing from the Custer County Courthouse and was represented by Jennifer Streano of the Office of the State *8Public Defender. The State was represented by Alex Nixon, Carbon County Attorney.
Done in open Court this 5th day of February, 2016.
DATED this 29th day of February, 2016.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. John Warner, Member.